Mr. Justice Wilkin delivered the opinion of the court: This is a writ of error to review a judgment of the county court of Cook county confirming a special assessment levied to defray the cost of curbing, grading and paving a system of streets in Chicago known as the “St. Layrence avenue system.” The principal' error assigned is, that the ordinance authorizing the street improvement, and upon which the assessment is predicated, is invalid, in that it fails to designate the height of the curbing required in the construction of the improvement. This same question was before this court in the case of Holden v. City of Chicago, 172 Ill. 263, and several subsequent cases, and the contention of plaintiffs in error was there sustained. The same reasoning urged by defendant in error in this case was presented and considered in those cases. We find no sufficient reason now for changing the conclusion there reached. The judgment below must accordingly be reversed. Judgment reversed.